Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims the benefit of priority as a continuation of U.S. Application No. 16/597,782 filed 9 October 2019, which is a continuation of U.S. Application No. 16/325,385 filed 13 February 2019, which is a 371 filing of International Application No. PCT/US2017/047372 filed 17 August 2017 and claims the benefit of priority to U.S. Provisional Application No. 62/376,299 filed 17 August 2016.
The benefit of priority to U.S. Application No. 16/597,782 filed 9 October 2019, U.S. Application No. 16/325,385 filed 13 February 2019 and International Application No. PCT/US2017/047372 filed 17 August 2017 is acknowledged.
Claim 1, and those claims dependent therefrom, recites “contacting methylated DNA from the biofluid sample with a detection reagent to measure methylated DNA from the biofluid sample and measuring the methylated DNA contacted with the detection reagent”. This limitation is not supported by the disclosure of U.S. Provisional Application No. 62/376,299 filed 17 August 2016. Therefore, the claim to the benefit of priority to U.S. Provisional Application No. 62/376,299 filed 17 August 2016 is not granted for claims 1-25.

Drawings
The drawings filed 7 October 2020 were previously accepted in the Office action mailed  27 January 2021.

EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Zhengzheng Yao on 2 March 2021.

The application has been amended as follows: 
[0076] The quantification of cfDNA disclosed herein can be combined with measurement of a urine protein. In one specific embodiment the urine protein is creatinine. Creatinine can be measured using the Jaffe reaction, an absorbance based method. Commercial assays for measuring creatinine are readily available, such as the QuantiChrom™ Creatinine Assay Kit (BioAssay Systems), which produces an output in mg of creatinine / deciliter of urine.

Terminal Disclaimer
The terminal disclaimer filed on 23 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application  has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claim 8 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 23 February 2021.
The rejection of claims 1-8, 11, 13-21 and 25 under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2012/0283128 A1; IDS Document) as evidenced by GeneCards (CXCL10 Gene, accessed 11 February 2020, pgs. 1-21, https://www.genecards.org/cgi-bin/carddisp.pl?gene=CXCL10; IDS Document) in view of Sigdel et al. (WO 2014/145232 A2; IDS Document), Mehta et al. (Transplantation Proceedings 2006, vol. 38, pgs. 3420-3426; IDS Document) and Jin et al. (Nucleic Acids Research 2010, vol. 38, no. 11, e125, pgs. 1-7; IDS Document) is withdrawn in view of the claim amendments filed 23 February 2021.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Anderberg et al. as evidenced by GeneCards in view of Sigdel et al., Mehta et al., and Jin et al. as applied to claim 1 above, and further in view of Fernando (US 2010/0209930 A1; IDS Document) is withdrawn in view of the claim amendments filed 23 February 2021.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Anderberg et al. as evidenced by GeneCards in view of Sigdel et al., Mehta et al., and Jin et al. and Fernando as applied to claim 9 above, and further in view of Ryan et al. (US 2011/0300608 A1; IDS Document) is withdrawn in view of the claim amendments filed 23 February 2021.
The rejection of claims 22-24 under 35 U.S.C. 103 as being unpatentable over Anderberg et al. as evidenced by GeneCards in view of Sigdel et al., Mehta et al., and Jin et al. as applied to claims 1 and 21 above, and further in view of Bellomo et al. (Lancet 2012, vol. 
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Anderberg et al. as evidenced by GeneCards in view of Sigdel et al., Mehta et al., and Jin et al. as applied to claim 1 above, and further in view of Zhang et al. (US 8,404,444 B2; IDS Document) is withdrawn in view of the claim amendments filed 23 February 2021.
The provisional rejection of claims 1, 6 and 9-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9, 18-20, and 33 of copending Application No. 16/597,782 (reference application) is withdrawn in view of approved Terminal Disclaimer filed 9 February 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631